Citation Nr: 0407260	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a brain tumor, for 
accrued benefits purposes.  

3.  Entitlement to an increased rating for loss of seven 
square inches of skull, currently evaluated as 50 percent 
disabling, for accrued benefits purposes.  

4.  Entitlement to an increased rating for anatomical loss of 
the left eye, currently evaluated as 40 percent disabling, 
for accrued benefits purposes.  

5.  Entitlement to an increased rating for chronic brain 
syndrome, to include seizures, currently evaluated as 10 
percent disabling, for accrued benefits purposes.  

6.  Entitlement to an increased rating for a scar of the left 
temporal area and ear, currently evaluated as 10 percent 
disabling, for accrued benefits purposes.  

7.  Entitlement to an increased (compensable) rating for a 
scar associated with a craniotomy for rhinorrhea, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
October 1966.  The veteran died in August 2002.  The 
appellant is the veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision.  In 
that decision, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death, and 
her claims for accrued benefits.  The appellant filed a 
notice of disagreement in December 2002; the RO issued a 
statement of the case (SOC) in February 2003; and the 
appellant filed a substantive appeal (via a Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2003.  

The Board's decision on the accrued benefits claims involving 
service connection for a brain tumor, and higher evaluations 
for loss of seven square inches of skull, for anatomical loss 
of the left eye, chronic brain syndrome to include seizures, 
a scar of the left temporal area and ear, and for a scar 
associated with craniotomy for rhinorrhea, are set forth 
below.  The issue pertaining to service connection for the 
cause of the veteran's death is addressed in the remand 
following the decision; for the reasons expressed below, this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action, on her part, is required.  


FINDINGS OF FACT

1.  The veteran died in August 2002.  

2.  The appellant's timely claim for accrued benefits was 
received by the RO in September 2002.  

3.  The veteran's claims for service connection for a brain 
tumor, and increased ratings for loss of seven square inches 
of skull (evaluated as 50 percent disabling), anatomical loss 
of the left eye (evaluated as 40 percent disabling), chronic 
brain syndrome to include seizures (10 percent), a scar of 
the left temporal area and ear (evaluated as 10 percent 
disabling), and a scar associated with a craniotomy for 
rhinorrhea (evaluated as noncompensable), were received by 
the RO on June 28, 2002, and were pending at the time of the 
veteran's death.  

4.  The competent medical evidence in the claims file at the 
time of the veteran's death does not demonstrate a causal 
relationship between the veteran's brain tumor and service or 
service-connected chronic brain syndrome, or that a brain 
tumor was manifested to a compensable degree within the 
prescribed one-year presumptive period.  

5.  The evidence does not establish, at any point during the 
two-year period preceding his death in August 2002, that the 
veteran was entitled to an increased rating for any of the 
following conditions: loss of seven square inches of skull, 
anatomical loss of the left eye, chronic brain syndrome to 
include seizures, a scar of the left temporal area and ear, 
or a scar associated with a craniotomy for rhinorrhea.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
brain tumor, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.1000 (2003).  

2.  The criteria for a rating greater than 50 percent for 
loss of seven square inches of skull, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 
3.1000, 4.1, 4.7, 4.71a, Diagnostic Code 5296 (2003).

3.  The criteria for a rating greater than 40 percent for 
anatomical loss of the left eye, for accrued benefits 
purposes, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000, 4.1, 4.7, 4.84a, Diagnostic Code 6066 (2003).  

4.  The criteria for a rating greater than 10 percent for 
chronic brain syndrome to include seizures, for accrued 
benefits purposes, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000, 4.1, 4.7, 4.124a, 4.132, Diagnostic Codes 
8045, 8910, 8911, 9304 (2003).  

5.  The criteria for a rating greater than 10 percent for a 
scar of the left temporal area and ear, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.1000, 4.1, 4.7, 4.118, Diagnostic Code 7800 (2003).

6.  The criteria for a compensable rating for a scar 
associated with a craniotomy for rhinorrhea, for accrued 
benefits purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000, 4.1, 4.7, 4.118, Diagnostic Code 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification and development action needed to render 
a fair decision on the accrued benefits claims being decided 
herein.  

Collectively, the December 2002 rating decision and the 
February 2003 SOC issued in connection with this appeal, 
notified the appellant and her representative of the law and 
regulations governing entitlement to the benefits she seeks, 
the evidence which would substantiate her claims, the 
evidence that has been considered in connection with her 
appeal and the reasons her claims were denied.  Thus, the 
Board finds that the appellant and her representative have 
received sufficient notice of the information and evidence 
needed to support her claims, and have been provided ample 
opportunity to submit such information and evidence.  

As will be explained in further detail below, the Board notes 
that the central question on a claim for accrued benefits 
purposes is essentially a legal determination and does not 
depend on any additional evidence.  Given the nature of 
accrued benefits claims, additional development of the record 
is not at issue as such claims are based upon the record as 
it is was at the time of the veteran's death.  Under these 
circumstances, the Board finds that there is no outstanding 
duty, as to the notice of or as to the actual division of 
responsibility between VA and the appellant in obtaining 
evidence, owed to the appellant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Additionally, the Board finds that all necessary development 
has been accomplished.  As noted previously, accrued benefits 
claims are based on the evidence of record at the time of the 
veteran's death and there is no indication in this case that 
records constructively of record were not placed in the file.  
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims file on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2003).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of her claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action on the 
accrued benefits claims.  

II.  Legal Criteria for Accrued Benefits Claims

An application for accrued benefits must be filed within one 
year after the death of the veteran.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  In this case, the appellant filed a claim 
within one year of the veteran's death.  

Accrued benefits are periodic monthly benefits under VA laws 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death.  Previously, the law restricted certain 
classes of survivors to receiving no more than two years of 
accrued benefits if the veteran died while a VA claim for 
periodic monetary benefits (excluding insurance and 
servicemen's indemnity) was being adjudicated.  38 U.S.C.A. § 
5121(a) (2003).  

In Bonny v. Principi, 16 Vet. App. 504 (2002), the U.S. Court 
of Appeals for Veterans Claims (Court), interpreted 38 
U.S.C.A. § 5121(a) as creating two substantive alternatives.  
The Court made an important distinction between what it 
called "benefits awarded but unpaid" (periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions) and "accrued benefits" 
(periodic monetary benefits based on evidence in the file at 
the date of an entitled individual's death).  In the former, 
the full amount of benefits awarded but unpaid were to be 
paid to survivors.  In the latter, accrued benefits were 
subject to a two-year limitation.  

On December 16, 2003, the President signed the Veterans 
Benefits Act of 2003 (Act).  Under section 104 of the Act, 38 
U.S.C. § 5121 was modified to remove the inconsistent 
treatment of benefits unpaid at the time of death created by 
the Court's decision in Bonny.  The Act amended § 5121(a) by 
repealing the 2-year limitation on "accrued benefits" so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
See 38 U.S.C. § 5121(a), as added by § 104 of the "Veterans 
Benefits Act of 2003," Public L. No. 108-183, (H.R. 2297) 
(December 16, 2003).  

The amended provision applies with respect to deaths 
occurring on or after December 16, 2003.  As noted above, the 
veteran died in August 2002.  As such, the amended provision 
is not applicable to the appellant's claims.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that "the substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been 'entitled' at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death").  Thus, in the adjudication of a 
claim for accrued benefits, the claimant is bound by the same 
legal requirements to which the veteran would have been bound 
had he survived to have his claims finally decided.  Only the 
evidence that is of record at the time of the veteran's death 
is considered, with the exception of any evidence necessary 
to complete the application (that is, information to 
establish that the claimant is entitled to accrued benefits) 
as well as any VA or service records that have not been 
associated with the file because the records are considered 
to be constructively part of the record.  Hayes v. Brown, 4 
Vet. App. 353, 360-61 (1993); see also 38 C.F.R. § 
3.1000(d)(4).

As indicated above, as regards the claims currently under 
consideration, there is no indication or argument that there 
outstanding VA medical records that need to be obtained.  
Thus, the Board finds the record is complete.  




III.  Service-Connection for a Brain Tumor

At the time of his death in August 2002, the veteran had 
pending a claim of entitlement to service connection for a 
brain tumor as secondary to his service-connected chronic 
brain syndrome.  The appellant is, therefore, potentially 
entitled to accrued benefits based on that claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. § 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Where a malignant tumor, to include those of the brain, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be considered to have been incurred or aggravated by 
such service, notwithstanding there is no evidence of that 
disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 
C.F.R. §§ 3.307, 3.309(a).

The evidence of record at the time of the veteran's death 
does not reflect that a brain tumor was incurred in service, 
as secondary to the veteran's service-connected chronic brain 
syndrome, or during the one-year presumptive period following 
service.  In this respect, a review of the veteran's service 
medical records does not reflect a diagnosis or treatment for 
a brain tumor, or other form of cancer.  The post-service 
clinical evidence reflects that the veteran was first 
diagnosed with a brain tumor in January 2002, some 35 years 
following service.  The evidence does reflect a VA medical 
opinion, offered in January 2003, attributing the veteran's 
brain tumor to exposure to Agent Orange in Vietnam.  However, 
the opinion was not of record at the time of the veteran's 
death in August 2002.  

Hence, the Board finds that the preponderance of evidence is 
against the claim and service connection for a brain tumor, 
for accrued benefits purposes, is not warranted.  As the 
competent medical evidence or record at the time of the 
veteran's death fails to show a causal relationship between 
the veteran's brain tumor and service, his service-connected 
chronic brain syndrome, or within the prescribed one year 
presumptive period, the claim may not be granted.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

IV.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For accrued 
benefits claims, the "current level of disability" would be 
considered the level of disability during the two-year period 
preceding the veteran's death.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2003).  

A.  Loss of seven square inches of skull

The RO evaluated the veteran's loss of seven square inches of 
skull, rated as 50 percent disabling, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5296.  This diagnostic 
code allows for a 50 percent evaluation when the size of the 
skull area lost is larger than a 50-cent piece, or 1.140 
square inches (7.355 sq. cm.).  Loss of a portion of both the 
inner and outer tables of the skull with brain herniation 
warrants an 80 percent evaluation.  This is the highest 
available rating under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5296.  

The Board finds no evidence associated with the claims file 
demonstrating a loss of a portion of both the inner and outer 
tables of the skull with brain herniation.  A new patient 
treatment summary from The Brain Tumor Center at Duke 
University Medical Center, dated in May 2002, reflects that 
an evaluation of the veteran's head revealed a well-healed 
left frontal craniotomy site from an old gunshot wound.  
Hence, the evidence does not show a larger area of skull 
defect or brain herniation to support the assignment of a 
higher rating.  Additionally, the Board finds that no other 
potentially applicable diagnostic code would result in a 
higher evaluation for the veteran's skull loss.  

Hence, the Board finds that the preponderance of evidence is 
against the claim, and an increased rating greater than 50 
percent is not warranted under diagnostic code 5296.  As the 
record presents no basis at any point during the two-year 
period preceding the veteran's death in August 2002 for 
awarding a higher rating for loss of seven square inches of 
the veteran's skull, for accrued benefits purposes, the claim 
must be denied.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

B.  Anatomical loss of left eye

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required. 38 C.F.R. § 4.75 (2003).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2003).  

Compensation is payable for certain combinations of service-
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a) (2003).  

The RO evaluated the veteran's anatomical loss of the left 
eye, rated as 40 percent disabling, under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6066.  A rating of 40 
percent is warranted where the evidence shows anatomical loss 
of one eye and visual acuity is measure at 20/40 in the other 
eye.  Under diagnostic code 6066, an additional 10 percent 
rating is warranted if there is an inability to wear an 
artificial eye.  38 C.F.R. § 4.84a.  

Furthermore, 38 C.F.R. § 4.84a, Diagnostic Codes 6063-6065, 
allow for ratings from 50 percent to 100 percent where there 
is an anatomical loss of one eye and loss of visual acuity is 
greater than 20/40 (e.g. 20/50, 20/70, 20/100, etc).  

The veteran has not established service connection for a 
right eye disability.  The Board notes that a February 2002 
treatment report from South Carolina Oncology Associates 
reflects that right eye movements and papillary responses 
were normal.  In March 2002, a treatment report notes that 
right extraocular movement was intact.  
A May 2002 evaluation at the Brain Tumor Center at Duke 
revealed finger to nose testing was normal on the right as 
was rapid alternating movements.  Visual fields were also 
reported normal in the right eye.  There is otherwise no 
medical evidence reflective of a worsening of visual acuity 
in the right eye, to include evidence establishing any 
additional loss of visual acuity in the right eye greater 
than 20/40.  

Hence, the Board finds that the preponderance of evidence is 
against the claim and an increased rating greater than 40 
percent is not warranted under diagnostic code 6066.  As the 
record presents no basis at any point during the two-year 
period preceding the veteran's death in August 2002 for 
awarding a higher rating for anatomical loss of the left eye, 
for accrued benefits purposes, the claim must be denied.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



C.  Chronic Brain Syndrome to include seizures

The veteran was service connected in June 1967 for chronic 
brain syndrome, to include seizures.  He was awarded a 10 
percent disability rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9304 for dementia due to brain trauma.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8045, which is the 
applicable code here for brain disease due to trauma, purely 
neurological disability, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g. 8045-8207).  For purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

Also for application is 38 C.F.R. § 4.124a, Diagnostic Codes 
8910 and 8911 (2003).  The rating criteria for seizure 
disorders, set forth under Diagnostic Codes 8910 (grand mal 
epilepsy) and 8911 (petit mal epilepsy), are as follows: a 
100 percent evaluation is warranted for 12 major seizures 
during the preceding year; an 80 percent evaluation is 
warranted for 4 major seizures, or more than 10 minor 
seizures weekly, during the preceding year; a 60 percent 
evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year; a 40 
percent evaluation is warranted for 1 major seizure during 
the preceding 6 months or 2 major seizures, or 5 to 8 minor 
seizures weekly, during the preceding year; a 20 percent 
evaluation is warranted for 1 major seizure during the 
preceding 2 years or 2 minor seizures during the preceding 6 
months; and a 10 percent evaluation is warranted for a 
confirmed diagnosis of epilepsy with a history of seizures.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2003).

The medical evidence reflects no instances of seizures 
subsequent to June 1967 until January 2002, at which time the 
veteran was diagnosed with a brain tumor.  At that time, and 
subsequently until his death, the veteran incurred seizures 
on a consistent basis.  Furthermore, both private and VA 
hospital summaries and clinical records reflect the veteran's 
deterioration both cognitively and physically associated with 
his brain tumor and ongoing radiotherapy/chemotherapy.  A 
January 2002 progress note reflects that the veteran had been 
relatively well controlled on medications and had not had a 
seizure in 15 years.  The examiner noted that it sounded as 
if the veteran never had had any type of focal seizure.  An 
August 2002 VA discharge summary notes a diagnosis of 
"seizure disorder due to gunshot wound to the head in 
Vietnam, with left eye enucleation, and more recent 
development of left-sided focal seizures due to brain tumor, 
on Dilantin, Valproic Acid, and Primidone."  

Hence, the Board finds that the preponderance of evidence is 
against the claim and an increased rating greater than 10 
percent is not warranted under diagnostic codes 8045, 8910, 
8911, or 9304.  The evidence at the time of the veteran's 
death does not reflect multi-infarct dementia, increased 
seizure activities, or other cognitive or physical symptoms 
associated with the veteran's chronic brain syndrome.  In 
this instance, the evidence demonstrates increased seizure 
activity and losses in cognitive and physical abilities 
associated with the veteran's non-service connected brain 
tumor.  The evidence presents no basis at any point during 
the two-year period preceding the veteran's death in August 
2002 for awarding a higher rating for chronic brain syndrome 
to include seizures, for accrued benefits purposes, and the 
claim must be denied.  In reaching this decision, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  

D.  Facial scars

The RO has assigned a 10 percent rating for scars of the left 
temporal area, left helix, to include the left ear area, 
under 38 C.F.R.§ 4.118, Diagnostic Code 7800 for disfiguring 
scars of the head, face, and neck.  

Under Diagnostic Code 7800 a disfiguring scar of the head, 
face, or neck warrants a 10 percent evaluation if the 
disfigurement is moderate.  A 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  

The RO has also assigned a noncompensable rating for a scars 
associated with a craniotomy for rhinorrhea under 38 C.F.R.§ 
4.118, Diagnostic Code 7805.  Under this diagnostic code, the 
scar is rated for limitation of function of the affected body 
part.  

A rating of 10 percent is also warranted for scars (other 
than burn scars or disfiguring scars of the head, face, or 
neck) that are poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  38 C.F.R. 
§4.118, Diagnostic Codes 7803 and 7804 (2003).

The criteria for rating skin disabilities were revised, 
effective August 30, 2002.  See 38 C.F.R. §4.118, Diagnostic 
Codes 7800-05 (2003).  As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim for a higher rating only 
under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Here, however, as the he veteran's death preceded the 
effective date of the revised skin criteria, the revised 
criteria are not for application in considering a higher 
evaluation for accrued benefits purposes.  

As regards the veteran's head and face scars, the pertinent 
medical evidence reflects no evidence of severe 
disfigurement, especially producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  Furthermore, 
there is no clinical finding that the veteran's facial and 
head scars are poorly nourished, ulcerated, or tender and 
painful on objective demonstration.  

Hence, the Board finds that the preponderance of evidence is 
against each of the claims for increase.  As the record 
presents no basis at any point during the two-year period 
preceding the veteran's death in August 2002 for awarding a 
higher rating for any of the veteran's facial scars, for 
accrued benefits purposes, the claims must be denied.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a brain tumor, for accrued benefits 
purposes, is denied.  

A rating greater than 50 percent for loss of seven square 
inches of skull, for accrued benefits purposes, is denied.  

A rating greater than 40 percent for anatomical loss of the 
left eye, for accrued benefits purposes, is denied.  

A rating greater than 10 percent for chronic brain syndrome 
to include seizures, for accrued benefits purposes, is 
denied.  

A rating greater than 10 percent for a scar of the left 
temporal area and ear, for accrued benefits purposes, is 
denied.  

A compensable rating for a scar associated with a craniotomy 
for rhinorhea, for accrued benefits purposes, is denied.  


REMAND

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d).  

The appellant contends that the veteran's brain tumor is the 
result of his exposure to Agent Orange during service in 
Vietnam.  A medical opinion from a VA physician notes that 
he, " . . . reviewed the medical records of [the veteran] 
(Deceased).  Based on this review and from my personal 
knowledge of his deterioration from the effects of the 
glioblastoma multiforme, I am of the opinion that prolonged 
exposure to Agent Orange in Vietnam was the ultimate cause of 
the brain tumor which caused [the veteran's] untimely 
death."  

As noted above, service medical records do not reflect a 
diagnosis or treatment for a brain tumor, or otherwise for 
cancer.  Post-service medical evidence reflects a lesion in 
the left frontal lobe of the brain first identified on 
computed tomography (CT) scan in January 2002, a number of 
years following service.  It is not apparent from the VA 
physician's opinion whether he reviewed all of the veteran's 
service medical and other treatment  records.  Furthermore, 
the physician did not provide a rationale for his opinion or 
any clinical data to support his conclusion.  The Board 
points out that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Under the circumstances of this case, the Board finds that A 
well-reasoned medical opinion, preferably from an oncologist, 
that addresses the nature and etiology of the veteran's brain 
tumor, which is based upon consideration of the veteran's 
documented history, and that provides an evidentiary and 
medical rationale for the opinion provided, is needed to 
fully and fairly evaluate the claim remaining on appeal.  See 
38 U.S.C.A. § 5103A(d).  

To ensure that all due process requirements are met, prior to 
arranging for the above noted medical opinion, the RO also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claims on appeal, notifying 
her that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period). 

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or a reasonable time period 
for the appellant to respond has expired, 
the RO should arrange for a VA physician 
with the appropriate expertise, 
preferably an oncologist, to review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability), that the veteran's brain 
tumor, identified as a glioblastoma 
multiforme, is etiologically related to 
the veteran's period of service, to 
include his presumed exposure to Agent 
Orange during service.  The complete 
rationale for the opinion expressed, to 
include citation to evidence and medical 
authority, as appropriate,  must be 
provided in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



